Citation Nr: 1137675	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent prior to July 20, 2010 and in excess of 60 percent from July 20, 2010 for a total right knee arthroplasty with looseness and ligament laxity, to include consideration for a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Louis, Missouri Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO assigned a 40 percent disability rating for the Veteran's right knee condition, effective August 10, 2006.  This case has since been transferred to the Pittsburgh, Pennsylvania VARO.  

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in January 2010.  A transcript of that hearing has been associated with the claims file.

This claim was previously remanded by the Board in March 2010 and January 2011 for further development.

By an April 2011 rating decision, the Veteran's total right knee arthroplasty with looseness and ligament laxity was assigned a 60 percent disability rating, effective July 20, 2010.  

The issue of entitlement to a TDIU for a total right knee arthroplasty with looseness and ligament laxity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

For the periods prior to July 20, 2010 and from July 20, 2010, the Veteran's total right knee arthroplasty with looseness and ligament laxity was productive of chronic residuals consisting of severe painful motion and weakness in the right knee.


CONCLUSION OF LAW

For the periods prior to July 20, 2010 and from July 20, 2010, the criteria for a 60 percent disability rating, but no higher, for a total right knee arthroplasty with looseness and ligament laxity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the January 2007 rating decision, he was provided notice of the VCAA in October 2006.  An additional VCAA letter was sent in January 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in October 2006, May 2007, July 2010, January 2011, and April 2011 pertaining to the downstream disability rating and effective date elements of his claim and was furnished a Statement of the Case in June 2009 with subsequent re-adjudication in July 2010 and April 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has provided testimony regarding his current right knee disability and has reported the symptoms and their effects on his occupation and activities of daily living to VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Prior to July 20, 2010, the Veteran's total right knee arthroplasty with looseness and ligament laxity has been rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055-5262 (2011), in which this disability was rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5262 as instructed in Diagnostic Code 5055, discussed below.  From July 20, 2011, the Veteran's total right knee arthroplasty with looseness and ligament laxity has been rated 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a higher 40 percent rating is assigned for ankylosis of the knee in flexion between 10 and 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Under Diagnostic Code 5261, a higher 40 percent rating is assigned when leg extension is limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Under Diagnostic Code 5262, a higher 40 percent rating is assigned when there is nonunion of the tibia and fibula with loose motion and requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current total right knee arthroplasty with looseness and ligament laxity warrants a higher rating.  In a January 2010 video conference hearing with the undersigned Veterans' Law Judge, the Veteran testified that his total right knee arthroplasty symptoms include constant and severe pain, weakness, instability, laxity, and looseness of ligaments.  He also reported that his current right knee disability required the use of a brace and caused him to stop working.  

Private and VA medical records reflect that the Veteran began to complain of right knee pain and locking as early as June 2006, at which time he was provided an X-ray at VA demonstrating small knee joint effusion with a possible five millimeter (mm) intra-articular loose body.  He was subsequently treated for and diagnosed with recurrent right knee pain associated with instability and popping, three to six months of increased pain of the right knee, a failing right total knee arthroplasty, increased right knee pain and mechanical symptoms, progressively worsening right knee pain, status post right total knee arthroplasty with occasional pain, a no longer functional and likely torn ligament with the ligament retaining prosthesis, instability and laxity of the right knee, persistent right knee pain, ligamental tear with laxity, instability, unstable prosthetic, severe pain in the right knee forcing him to retire from his job, increasing right prosthetic knee pain, and possible femoral component loosening.  During this period, the Veteran was provided a knee brace for the right knee.  

In a December 2006 VA examination, the Veteran reported having chronic and severe pain in the right knee and looseness.  He reported his job was a food service worker and he was on his feet a lot of the day.  A physical examination revealed obvious ligamentous laxity, looseness in the posterior collateral ligament, no obvious effusion, positive drawer sign and Lachman test, range of motion from 0 to 135 degrees, and minor pain flare with flexion at 130 degrees with repetitive motion.  The Veteran reported the effects on his activities of daily living included that being up on his knee aggravated the pain and the reported effects on his job was that being on his feet all day tended to cause fatigue, decreased endurance, and pain in the knee.  His major functional impact was pain, decreased endurance, and weakness in the right knee.  The knee joint was mildly unstable but the mechanical components were noted to be intact.  The Veteran was diagnosed with right knee total knee arthroplasty with ligamentous laxity.  

In a March 2010 VA examination, the Veteran complained of right knee pain that was chronic, prolonged, and aggravated by weight bearing and he could not stand on it as long as he was able to in the past.  He also reported seeking physical therapy for the knee several times.  Pain was severe with flare ups which were relieved by getting weight off of his legs and were aggravated by prolonged standing and weight bearing activity.  The Veteran also reportedly had a Velcro right knee support.  He reported that he retired from his job in May 2007 after 24 years of service with the VA, working in food service.  A physical examination revealed slow ambulation favoring the right knee, the use of a Velcro knee support, and the examiner noted the Veteran had some kind of bracing at least since 2006.  The right knee was noted as obviously larger, apparent of a right knee replacement.  The Veteran had a mild posterior and anterior drawer.  Ligamentous laxity was noted with a good endpoint, still found to be stable.  No effusion was found.  Palpable crepitus was noted with active range of motion.  Range of motion of the right knee was from 0 to 115 degrees with flare up of pain on repetitive active motion and with weight bearing to 75 degrees.  The Veteran was noted to remain independent in activities of daily living.  The examiner noted that the effect on the Veteran's job was that he was not working anymore so he did not have to be on his feet for prolonged periods of time walking.  The major functional impact noted was prolonged walking causing increased joint pain, decreased endurance and decreased stamina.  The Veteran was diagnosed with stable right total knee arthroplasty.  

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, for the periods prior to July 20, 2010 and from July 20, 2010, the Veteran's total right knee arthroplasty with looseness and ligament laxity warrants a 60 percent disability rating, but no higher.  In this regard, the Board finds that throughout the duration of the appeal, the Veteran's total right knee arthroplasty with looseness and ligament laxity was productive of chronic residuals consisting of severe painful motion and weakness in the right knee, as demonstrated by his complaints to both VA and private physicians of severe pain and instability of the right knee aggravated by weight bearing as early as June 2006 and he has required the use of a brace or other support for his knee since 2006.  Moreover, the VA examinations demonstrated the occurrence of flare ups with repetitive motion upon physical examination as well as positive drawer sign and Lachman's test.  

The Board notes that, while Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this case, the Board finds that while the Veteran's limitation of motion does not warrant a higher rating under Diagnostic Codes 5256, 5261, or 5262, the medical evidence of record reflects that his current total right knee arthroplasty with looseness and ligament laxity are primarily affected by severe painful motion and weakness in the knees.

In evaluating the Veteran's right knee disability under the criteria of DeLuca, supra, the Board notes that Diagnostic Code 5055 specifically contemplates weakness, pain and limitation of motion.  Therefore, an increased rating is not warranted based on application of 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Since the Veteran's total right knee arthroplasty with looseness and ligament laxity has not been manifested by flexion limited to 60 degrees or less, there is no basis for a separate rating under Diagnostic Code 5260.

The Board has also considered the assignment of a separate evaluation for the Veteran's total right knee arthroplasty with looseness and ligament laxity under Diagnostic Code 5257, pertaining to other impairment of the knee.  Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated as 30 percent when severe, 20 percent when moderate, and 10 percent when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

While the pertinent medical evidence of record demonstrates that the Veteran's right knee disability was productive of recurrent slight instability as demonstrated by the required use of a brace or other support for his knee since 2006 and the VA examinations findings of positive drawer sign, positive Lachman's test, and mild posterior and anterior drawer, the Board finds that a separate disability rating under Diagnostic Code 5257 for the right knee is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2011).  In this case, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2011).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2011).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's total right knee arthroplasty with looseness and ligament laxity.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for total right knee arthroplasty with looseness and ligament laxity is not assignable and therefore, a separate disability rating under Diagnostic Code 5257 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran, for the periods prior to July 20, 2010 and from July 20, 2010, the current total right knee arthroplasty with looseness and ligament laxity warrants a disability rating of 60 percent, but no higher.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's total right knee arthroplasty with looseness and ligament laxity should be rated at 60 percent, but no more, for the periods prior to July 20, 2010 and from July 20, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 60 percent for the periods prior to July 20, 2010 and from July 20, 2010, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Supplemental Statement of the Case, dated April 2011, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 60 percent for the period prior to July 20, 2010 for a total right knee arthroplasty with looseness and ligament laxity is granted, subject to the provisions governing the award of monetary benefits.

A disability rating in excess of 60 percent for the period from July 20, 2010 for a total right knee arthroplasty with looseness and ligament laxity is denied.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for TDIU.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  

In a July 2010 VA outpatient treatment report, the Veteran reported that his severe pain in the right knee forced him to retire from his job.  In August 2010, the Veteran reported that he was unable to work because of the knee pain.  

Following the January 2011 Board remand, in February 2011 the Veteran submitted a VA form 21-8940, Application for Increased Compensation Based on Unemployability, in which he reported that he last worked full time in May 2007, he became too disabled to work in May 2007, he was employed at the VA medical center in Oakland, Pennsylvania as a food service worker from 1986 to 2007, and that his knee prevented him from securing or following any substantially gainful employment.  

In a March 2010 VA examination of the right knee, the examiner noted that the Veteran remained independent in activities of daily living and the effect on the his job was that he was not working anymore so he did not have to be on his feet for prolonged periods of time walking.  The major functional impact noted was prolonged walking causing increased joint pain, decreased endurance, and decreased stamina.  

To date, the Veteran has not been afforded a VA examination in which an examiner has provided an opinion regarding the Veteran's employability as due his service-connected conditions.  Pursuant to 38 C.F.R. § 4.16(a), if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran's service connected disabilities include a total right knee arthroplasty with looseness and ligament laxity, rated as 60 percent disabling.  The Veteran's combined disability rating is 60 percent.  

Given this, and considering that the Veteran currently meets the criteria of 4.16(a), his statements in July 2010 and August 2010 that that his severe pain in the right knee forced him to retire from his job and he was unable to work because of the knee pain, and the March 2010 VA examiner's findings that the effect on the Veteran's job was that he was not working anymore so he did not have to be on his feet for prolonged periods of time walking and that the major functional impact was prolonged walking causing increased joint pain, decreased endurance, and decreased stamina, a VA medical opinion should be obtained as to the Veteran's employability.  Thus, the Board determines that remand for consideration of the issue of TDIU under the provisions of 38 C.F.R. § 4.16 (a), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims file to the March 2010 VA examiner, or, if unavailable the Veteran should be scheduled for a VA examination by an appropriate specialist, to determine the current nature and etiology of his current service-connected disabilities, including a total right knee arthroplasty with looseness and ligament laxity.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

a.  The examiner is asked to comment on 
(i).  the degree of severity of the Veteran's total right knee arthroplasty with looseness and ligament laxity; and
(ii).  the affect on his employment and activities of daily living.  

b.  The examiner should then opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability, namely his total right knee arthroplasty with looseness and ligament laxity, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (i.e. the examiner is asked to explain why/how s/he came to their conclusions).  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


